The plaintiffs petition for certification for appeal from the Appellate Court, 78 Conn. App. 549 (AC 23197), is granted, limited to the following issue:
*917The Supreme Court docket number is SC 17073.
Neil Johnson, in support of the petition.
Ralph W. Johnson III and Kevin J. Greene, in opposition.
Decided October 1, 2003
“Did the Appellate Court properly determine that an internal affairs investigation conducted by the Hartford police department is a quasi-judicial proceeding so that statements made in the course of such a proceeding are entitled to an absolute privilege?”